                                                               REDACTED VERSION OF MEMORANDUM
                                                               OF POINTS AND AUTHORITIES FILED
                                                               UNDER SEAL

 1 Debra I. Grassgreen (CA Bar No. 169978)
     Miriam Manning (CA Bar No. 178584)
 2 PACHULSKI STANG ZIEHL & JONES LLP
     150 California Street, 15th Floor
 3 San Francisco, CA 94111
     Telephone: (415) 263-7000
 4 Facsimile: (415) 263-7010
     E-mail:      dgrassgreen@pszjlaw.com
 5                mmanning@pszjlaw.com
 6 David J. Bradford (admitted pro hac vice)
     Terri L. Mascherin (admitted pro hac vice)
 7
     Catherine Steege (admitted pro hac vice)
 8   Katharine R. Ciliberti (admitted pro hac vice)
     JENNER & BLOCK LLP
 9   353 N. Clark St.
     Chicago, IL 60654
10   Telephone: (312) 222-9350
     E-mail:      dbradford@jenner.com
11                csteege@jenner.com
                  tmascherin@jenner.com
12                kciliberti@jenner.com

13 Counsel for Uber Technologies, Inc.

14                                UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
15
                                       SAN FRANCISCO DIVISION
16
     In re:                                             Case No. 20-30242 (HLB)
17                                                      Chapter 11
18 ANTHONY SCOTT LEVANDOWSKI,                           Adv. Pro. No. 20-03050 (HLB)

19                                       Debtor.

20 ANTHONY SCOTT LEVANDOWSKI,                         UBER TECHNOLOGIES, INC.’S MEMORANDUM OF
   an individual,                                     POINTS AND AUTHORITIES IN SUPPORT OF
21                                                    MOTION TO STRIKE OR, IN THE ALTERNATIVE,
                      Plaintiff,                      MOTION IN LIMINE TO EXCLUDE REBUTTAL
22                                                    EXPERT REPORTS AND TESTIMONY OF BENJAMIN
                                                      ROSE AND JOSEPH SHAW; MEMORANDUM OF
23                   v.
                                                      POINTS AND AUTHORITIES IN SUPPORT THEREOF
24 UBER TECHNOLOGIES, INC.                            Date:     TBD (Pending Stipulation for OST)
                                                      Time:     TBD
25                                       Defendant.   Place:    (Telephonic Appearances Only)
26                                                              United States Bankruptcy Court
                                                                450 Golden Gate Ave.
27                                                              Courtroom 19, 16th Floor
                                                                San Francisco, CA 94102
28                                                    Objection Deadline: TBD

     DOCS_SF:105299.1 85647/001
Case: 20-03050         Doc# 204          Filed: 03/29/21   Entered: 03/29/21 22:37:40       Page 1 of 8
 1                                        I.     INTRODUCTION

 2           Defendant Uber Technologies, Inc. (“Uber”) submitted two direct expert reports by the

 3 applicable deadline, but Plaintiff Anthony Levandowski did not. Instead, Mr. Levandowski submitted

 4 three reports a month later on the deadline for “rebuttal” expert reports, and couched each as a

 5 rebuttal expert report. Only one of those reports responds to an expert report submitted by Uber

 6 Technologies, Inc. (“Uber”). The other two, the reports of Joseph Shaw, Ph.D., and Benjamin Rose,

 7 do not address or respond to any expert report tendered by Uber, and therefore are not rebuttal reports

 8 and are thus untimely. Uber respectfully moves to strike these two rebuttal expert reports or, in the

 9 alternative, moves in limine to exclude the reports and the testimony of Dr. Shaw and Mr. Rose. As to

10 Mr. Rose, Uber also moves on the basis that he relies on forensic images that Mr. Levandowski

11 refused to produce in this case.

12                                         II.    BACKGROUND

13           This Court entered its Trial Scheduling Order on November 2, 2020. (Dkt. 81.) That Order

14 distinguishes between “direct” experts and experts whose testimony is offered “solely to contradict or

15 rebut evidence on the same subject matter identified by another party.” (Id. at 9.) The Order refers to

16 the latter category of experts as “rebuttal experts,” and conditions their disclosure on Fed. R. Civ. P.

17 26(a)(2)(D)(ii). (Id.) The Scheduling Order set deadlines for Expert Reports & Disclosures,

18 Supplemental Identity of Experts, and then deadlines for actual Direct Expert Reports & Disclosures

19 and Rebuttal Expert Reports & Disclosures. As later amended, by Order Granting Joint Stipulation

20 for Order Regarding Trial Scheduling Order (Dkt. 109), the Court set the deadline for disclosure of

21 “direct” expert reports as February 22, 2021, and the deadline for disclosure of rebuttal expert reports

22 as March 22, 2021. (Dkt. 109). These deadlines are important because they allow parties to conclude

23 expert discovery early enough to then allow trial preparation immediately before trial.

24           On February 22, 2021, the deadline for direct expert reports, Uber served two expert reports:

25 one by Melissa Bennis addressing valuation and damages issues, and one by J. Christian Gerdes,

26 Ph.D., addressing certain trade secret issues relating to planner software. Mr. Levandowski did not

27 serve any direct expert reports.

28
                                                       2
     DOCS_SF:105299.1 85647/001
Case: 20-03050         Doc# 204    Filed: 03/29/21    Entered: 03/29/21 22:37:40       Page 2 of 8
 1           March 22, 2021 was the deadline for rebuttal expert reports. On that date, Mr. Levandowski

 2 served three reports, namely, the expert reports of Carl Saba, Joseph Shaw, and Benjamin Rose, and

 3 identified them as “rebuttal” reports. Mr. Saba’s report responds in part to the expert report submitted

 4 by Ms. Bennis, Uber’s valuation and damages expert.1 The other two reports do not address any

 5 issues raised in either of Uber’s two expert reports. Dr. Shaw’s report focuses on whether Tyto

 6 LiDAR LLC’s (“Tyto”)

 7                                                                                     2 Mr. Rose’s report

 8 addresses the due diligence process that Stroz Friedberg LLC (“Stroz”) performed in connection with

 9 Uber’s acquisition of Mr. Levandowski’s company Ottomotto LLC (“Otto”).3

10           This Court’s Trial Scheduling Order made clear that “[e]ach party must serve disclosures of

11 experts and other documentary evidence [and] [a] party that intends to offer an expert solely to

12 contradict or rebut evidence on the same subject matter identified by another party must serve the

13 disclosures required by Rule 26(a)(2) within 28 days after the other party’s disclosure. FRCP

14 26(a)(2)(D)(ii).” (Dkt. 81 at 9) (emphasis added). The plain language of the Court’s Trial Scheduling

15 Order makes clear that parties were to submit “direct” expert reports on issues that they sought to

16 present in the case and that rebuttal reports were reserved specifically to rebut direct expert reports

17 offered by another party—thus allowing each party an opportunity to fairly address the opinions

18 expressed by the other party’s experts. Because Mr. Levandowski did not disclose Dr. Shaw’s and

19 Mr. Rose’s reports by the direct expert disclosure deadline, Uber is left without an avenue to properly

20 rebut the opinions in those two experts’ reports.4 The Court’s Order was not intended to foreclose a

21
     1 Although Uber does not move to strike Mr. Saba’s rebuttal expert report, it maintains its objection
22 that it was improper for Mr. Levandowski not to serve his damages expert report by the expert report
   deadline. Rather, Mr. Levandowski sat on the report and only provided it as rebuttal—thus depriving
23 Uber of a proper avenue to rebut the valuation assessments in the report. Because the report is not
   untimely in its entirety, Uber seeks no relief with respect to Mr. Saba’s report in this Motion, but
24
   reserves all objections to the report and to Mr. Saba’s testimony.
25 2 See Ex. A, Shaw Report, ¶¶ 47, 48, 82.
   3 See Ex. B, Rose Report, ¶ 3.
26 4 Mr. Levandowski revealed his intent to offer an improper rebuttal report from Mr. Rose in February

27 2021, giving notice that he sought to provide Highly Confidential – AEO materials to Mr. Rose and
   requesting Uber’s consent. Uber objected on the basis that Mr. Rose’s report would not be proper
28 rebuttal, because he would not be responding to any direct expert’s report disclosed by Uber. (Ex. C,
                                                       3
     DOCS_SF:105299.1 85647/001
Case: 20-03050         Doc# 204   Filed: 03/29/21     Entered: 03/29/21 22:37:40       Page 3 of 8
 1 party’s ability to respond to other parties’ expert disclosures. For the reasons set forth below, Dr.

 2 Shaw’s and Mr. Rose’s reports are improper reports, were not timely disclosed, and Uber respectfully

 3 requests that the Court strike those reports or, in the alternative, enter an order in limine excluding the

 4 testimony of Dr. Shaw and Mr. Rose.

 5                                           III.    ARGUMENT

 6           A. Rebuttal Experts Must Solely Contradict or Rebut Other Experts’ Opinions.

 7           The Federal Rules of Civil Procedure distinguish between direct experts and rebuttal experts.

 8 Disclosures by direct experts are addressed in Fed. R. Civ. P. 26(a)(2)(B) and (C). Rebuttal experts

 9 are addressed in Fed. R. Civ. P. 26(a)(2)(D)(ii). The latter Rule provides for the disclosure of experts

10 who will give evidence “intended solely to contradict or rebut evidence on the same subject matter

11 identified by another party under Rule 26(a)(2)(B) or (C).” Fed. R. Civ. P. 26(a)(2)(D)(ii)

12 incorporated via Fed. R. Bankr. P. 7026. Thus, a rebuttal expert must respond to a disclosure by an

13 expert identified under the Rules by another party.

14           Consistent with the plain language of Rule 26(a)(2)(D)(ii), courts narrowly restrict rebuttal

15 experts to testimony that “solely [] contradict[s] or rebut[s]” the other party’s experts’ opinions. Fed.

16 R. Civ. P. 26(a)(2)(D)(ii). “Supplemental or rebuttal experts . . . must restrict their testimony to

17 attacking the theories offered by the adversary’s experts.” Abdo v. Fitzsimmons, No. 17-cv-00851,

18 2020 WL 4051299, at *2 (N.D. Cal. July 20, 2020). A party’s “rebuttal experts cannot put forth their

19 own theories; they must restrict their testimony to attacking the theories offered by the adversary’s

20 experts.” Int’l Bus. Machs. Corp. v. Fasco Indus., Inc., No. C-03-20326, 1995 WL 115421, at *3

21 (N.D. Cal. Mar. 15, 1995); see also People v. Kinder Morgan Energy Partners L.P., 159 F. Supp. 3d

22 1182, 1191 (S.D. Cal. 2016) (excluding untimely expert report where the rebuttal expert’s opinion

23 and testimony “do not solely contradict or rebut” the other party’s expert opinions) (quoting Fed. R.

24
   Feb. 26, 2021 K. Ciliberti Email; see also K. Ciliberti Decl. ¶¶ 3-4.) At that time the parties met and
25 conferred, and were not able to reach agreement regarding Uber’s objection. (K. Ciliberti Decl. ¶ 5.)
   Concerned that it might be left unable to address the issues that Mr. Rose might raise in any “rebuttal
26 report,” and without waiving its rights, Uber submitted an expert report on March 22, 2021 by Robert

27 DeCicco, which addresses Stroz’s forensic due diligence process. (Id. ¶ 6.) If the court strikes Mr.
   Rose’s report and bars him from testifying, Uber would agree not to seek to present Mr. DeCicco’s
28 testimony.
                                                      4
     DOCS_SF:105299.1 85647/001
Case: 20-03050         Doc# 204    Filed: 03/29/21     Entered: 03/29/21 22:37:40        Page 4 of 8
 1 Civ. P. 26(a)(2)(D)(ii)); Vu v. McNeil-PPC, Inc., No. CV 09-1656, 2010 WL 2179882, at *4 (C.D.

 2 Cal. May 7, 2010) (holding the defendant was “not entitled to offer . . . [an] expert opinion to rebut . .

 3 . [a] non-existent expert report”).

 4           Abdo illustrates this well-established principle. In Abdo, after parties disclosed direct expert
 5 reports, the defendants tried to submit an affirmative expert report under the guise of a rebuttal report.

 6 Plaintiffs moved to strike, arguing that the “Rebuttal Report does not rebut or respond to [the

 7 plaintiff’s expert’s] affirmative report.” 2020 WL 4051299, at *3. The court agreed and excluded the

 8 rebuttal report, holding that “[s]upplemental or rebuttal experts . . . must restrict their testimony to

 9 attacking the theories offered by the adversary’s experts.” Id. at *2. The court found that the

10 defendants’ rebuttal report did not rebut the plaintiffs’ expert’s report, but merely served to advance

11 defendants’ “defense . . . to a core allegation of Plaintiffs’ case-in-chief.” Id. at *3. “If a rebuttal

12 expert’s testimony is offered . . . to contradict an expected and anticipated portion of the other party’s

13 case-in-chief, then the witness is not a rebuttal witness or anything close to one.” Id. Accord Clear-

14 View Techs., Inc. v. Rasnick, No. 13-CV-02744, 2015 WL 3509384, *2, *4 (N.D. Cal. June 3, 2015)

15 (finding “Defendants attempted to sandbag Plaintiff” by submitting an improper rebuttal report on a

16 central issue in the case and holding that this “runs afoul of the purpose and plain language of Rule

17 26”).

18           B. Mr. Rose’s Report Is Not a Proper Rebuttal Expert Report and Was Not Timely
                Disclosed.
19
             Mr. Rose’s report is not rebuttal because he is not responding to any expert report submitted
20
     by Uber, and Mr. Levandowski did not timely submit his report by the February 22, 2021 deadline
21
     for reports of direct experts. Mr. Rose’s purported “rebuttal” expert report offers affirmative expert
22
     opinions on Stroz’s due diligence process to support Mr. Levandowski’s claims for indemnification.
23
     Uber did not submit a direct expert report on the Stroz process, and Mr. Rose’s report does not
24
     respond to any expert opinions offered by either of the direct experts disclosed by Uber. Rather, the
25
     report purports to respond to a defense asserted by Uber—that Mr. Levandowski did not properly
26
     disclose Tyto to Stroz during Stroz’s due diligence and, therefore, his claim for indemnification for
27

28
                                                        5
     DOCS_SF:105299.1 85647/001
Case: 20-03050         Doc# 204     Filed: 03/29/21    Entered: 03/29/21 22:37:40        Page 5 of 8
 1 his Tyto misconduct is an Excluded Claim.5 As the court held in Abdo, “If a rebuttal expert’s

 2 testimony is offered . . . to contradict an expected and anticipated portion of the other party’s case-

 3 in-chief, then the witness is not a rebuttal witness or anything close to one.” 2020 WL 4051299, at *3

 4 (emphasis added); see also Clear-View Techs., 2015 WL 3509384, *2, *4. A party cannot “offer . . .

 5 [an] expert opinion to rebut . . . [a] non-existent expert report.” Vu, 2010 WL 2179882, at *4.

 6 Whether Mr. Levandowski properly disclosed his role in Tyto during Stroz’s due diligence process is

 7 a central and known issue in this case,6 and Mr. Levandowski cannot use a rebuttal witness to

 8 “contradict an expected and anticipated portion of the other party’s” case. Abdo, 2020 WL 4051299,

 9 at *3. Mr. Levandowski failed to submit Mr. Rose’s report by the deadline for disclosure of direct

10 expert reports, and it is therefore not timely. For these reasons, the Court should strike Mr. Rose’s

11 report as improper and untimely.

12           Mr. Rose’s report is problematic and should be stricken for another reason—it relies on

13 evidence not produced in this case. Mr. Rose’s analysis is premised on his review of forensic images

14 of Mr. Levandowski’s devices and accounts that Mr. Levandowski provided to Stroz in 2016.7 Those

15 forensic images have not been produced by Mr. Levandowski in this case. Moreover, when Uber’s

16 counsel requested consent from Mr. Levandowski to conduct searches on copies of those forensic

17 images which had been retained by Stroz, his counsel refused to agree to permit Uber to search those

18 images, claiming that they contain Mr. Levandowski’s privileged and personal information. (Ex. D,

19 Dec. 15, 2020 H. Vu Email; see also K. Ciliberti Decl. ¶ 7.) Mr. Levandowski cannot both refuse to

20 make those images available to Uber (or allow Uber to search other copies of them) and also rely on

21 Mr. Rose’s review of those images—this presents a classic sword and shield problem. See Worley v.

22 Avanquest N. Am. Inc., No. C 12-04391, 2013 WL 6576732, at *5 (N.D. Cal. Dec. 13, 2013) (finding

23 it “unfair to allow a party to use expert testimony as both a sword and a shield”). For this additional

24 reason, Uber respectfully moves to strike Mr. Rose’s expert rebuttal report.

25

26
   5 Ex. B, Rose Report, ¶¶ 39-42
27 6
     See, e.g., Dkt. 63, Answer ¶¶ 71,106-107, 109; Affirmative Defense Nos. 5, 9; Counterclaim IV.
   7 Ex. B, Rose Report, ¶ 28.
28
                                                     6
     DOCS_SF:105299.1 85647/001
Case: 20-03050         Doc# 204   Filed: 03/29/21    Entered: 03/29/21 22:37:40       Page 6 of 8
 1           C. Dr. Shaw’s Report Is Not a Proper Rebuttal Expert Report and Was Not Timely
                Disclosed.
 2
             Dr. Shaw’s report suffers from the same deficiency as Mr. Rose’s—it is both untimely and
 3
     improper rebuttal. Dr. Shaw submitted a report on issues relating to whether Tyto’s
 4                                                                                    8 Uber contends

 5 that, although it did not know it at the time, Tyto’s fiber laser technology did incorporate Google

 6 confidential information (as communicated to Tyto by Mr. Levandowski) and that Mr. Levandowski

 7 caused that Google confidential information to be transferred to Otto on May 5, 2016.9 Uber

 8 contends that this transfer constituted the commission of a “Post-Signing Bad Act” by Mr.

 9 Levandowski, within the meaning of the Indemnification Agreement and, per the agreed terms of the
   Indemnification Agreement, nullifies the Indemnification Agreement as to Mr. Levandowski. Dr.
10
   Shaw’s report quotes Uber’s explanation of this Post-Signing Bad Act, as first set forth in Uber’s
11
   Responses to Mr. Levandowski’s First Set of Interrogatories, served on October 20, 2020—over five
12
   months before the date of the report.10
13
          Uber did not submit an expert report on this topic,11 and Mr. Levandowski cannot offer an
14
   expert opinion to rebut a non-existent expert report. See Vu, 2010 WL 2179882, at *4. Mr.
15 Levandowski failed to submit Dr. Shaw’s report by the deadline for disclosure of direct expert

16 reports, and it is therefore not timely. For these reasons, Uber requests that the court strike Dr.

17 Shaw’s expert report.

18   ///

19   ///

20   ///

21 ///

22 ///

23 ///

24 8
     Ex. A, Shaw Report, ¶¶ 47, 48, 82.
   9
25 See Uber’s Responses to Plaintiffs’ First Set of Interrogs., dated Oct. 20, 2020.
   10 Ex. A, Shaw Report, ¶ 97 (quoting Uber Responses to Plaintiff’s First Set of Interrogs. at 13:13-
26 17, dated Oct. 20, 2020). Uber supplemented this response on Jan. 18, 2021, and again on Feb. 22,
   2021.
27 11
      Dr. Gerdes’ report addresses confidential information related to different technology, namely,
28 planner software.
                                                     7
     DOCS_SF:105299.1 85647/001
Case: 20-03050         Doc# 204   Filed: 03/29/21   Entered: 03/29/21 22:37:40      Page 7 of 8
 1                                             IV.        CONCLUSION

 2           Mr. Levandowski’s submission of reports by Mr. Rose and Dr. Shaw as rebuttal reports is

 3 improper. For all of the foregoing reasons, Uber respectfully requests that the Court strike Mr. Rose’s
   and Dr. Shaw’s expert reports or, in the alternative, enter an order in limine excluding their testimony
 4
   at trial.
 5

 6 Dated: March 29, 2021                             PACHULSKI STANG ZIEHL & JONES LLP

 7
                                                     By       /s/ Debra I. Grassgreen
 8                                                            Debra I. Grassgreen
                                                              Miriam Manning
 9

10                                                            —and—

11                                                            JENNER & BLOCK LLP
                                                              David J. Bradford
12                                                            Catherine Steege
                                                              Terri L. Mascherin
13
                                                              Katharine R. Ciliberti
14
                                                              Counsel for Uber Technologies, Inc.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          8
     DOCS_SF:105299.1 85647/001
Case: 20-03050         Doc# 204   Filed: 03/29/21         Entered: 03/29/21 22:37:40     Page 8 of 8
